 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 80 
In the House of Representatives, U. S.,

January 22, 2009
 
RESOLUTION 
Electing Members to a certain standing committee of the House of Representatives. 
 
 
That the following named Members be and are hereby elected to the following standing committee of the House of Representatives: 

Committee on Standards of Official Conduct.—Ms. Zoe Lofgren of California, Chairman; Mr. Chandler, Mr. Butterfield, Ms. Castor of Florida, Mr. Welch.

 
 
Lorraine C. Miller,Clerk.
